Case 1:18-mc-25320 Document 28 Entered on FLSD Docket 11/04/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                                )               No. 18-MC-25320
 IN RE: MARC JOHN RANDAZZA,                     )
                                                )           SECOND QUARTERLY
        FLORIDA BAR # 625566
                                                )             STATUS REPORT
                Respondent.                     )
                                                )
       On May 8, 2020, the Court issued an Order requiring, inter alia, that Respondent, Marc J.
Randazza,

               provide this Court a status report under the above case number of
               any pending disciplinary charges, reviews or proceedings occurring
               anywhere on the 90th, 180th and 270th day from the entry of this
               Order, with a final status report due on April 10, 2021.
The following disciplinary charges, reviews or proceedings remain pending:
Reciprocal Discipline:1
       1) Florida Supreme Court, Case No. SC19-188. This is the reciprocal proceeding arising
            from the same original Nevada discipline as in this case, which is now discharged. As
            previously reported, on July 7, 2020, the Referee issued a report and recommendation.
            On September 3, 2020, the Supreme Court of Florida adopted the Referee’s report and
            recommendation and placed Respondent on a one-year probation. See Exhibits 1 and
            2. To date, Respondent has been in full compliance with the terms of the probation.
       2) U.S. Patent and Trademark Office, Proceeding No. D2019-15. This was the reciprocal
            proceeding arising from the same original Nevada discipline as in this case. The PTO
            imposed reciprocal discipline on July 23, 2019 equivalent to the Nevada discipline.
            To date, Respondent has been in full compliance with the terms of the probation.




   1
        The Original Discipline in Nevada was successfully completed on April 10, 2020, and it
was no longer pending at the time the May 8, 2020 Order in this case was issued. The same is true
of all other reciprocal proceedings, not addressed here, as reported in the First Quarterly Status
Report. Similarly, as previously reported, the Retzlaff matters were administratively dismissed
without further proceedings brought..
Case 1:18-mc-25320 Document 28 Entered on FLSD Docket 11/04/2020 Page 2 of 3




       3) California Supreme Court, Case No. S258331. This was the reciprocal proceeding
           arising from the same original Nevada discipline. On December 11, 2019, that Court
           imposed a one-year probation, staying a one-year suspension. To date, Respondent has
           been in full compliance with the terms of the probation.
Respondent has not been placed on notice of any other disciplinary charges, reviews, or
proceedings as of or since the issuance of the May 8, 2020 Order.


       Dated: November 4, 2020.             Respectfully submitted,
                                            /s/ Marc J. Randazza
                                            Marc J. Randazza (FL Bar No. 625566)
                                            RANDAZZA LEGAL GROUP, PLLC
                                            2764 Lake Sahara Drive, Suite 109
                                            Las Vegas, NV 89117
                                            Telephone: (702) 420-2001
                                            ecf@randazza.com
Case 1:18-mc-25320 Document 28 Entered on FLSD Docket 11/04/2020 Page 3 of 3




                                                                 Case No. 18-MC-25320
                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 4th day of November 2020, I have caused to be served
by electronic mail to the Chair of the Ad Hoc Committee on Attorney Admissions, Peer Review
and Attorney Grievance, as follows:


       Clinton S. Payne, Esq., Chair
       Hinshaw & Culbertson, LLP
       2525 Ponce de Leon Blvd, 4th Floor
       Coral Gables, FL 33134
       cpayne@hinshawlaw.com


                                            /s/ Marc J. Randazza
                                            Marc J. Randazza, 625566
                                            RANDAZZA LEGAL GROUP, PLLC
